                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 1 of 15



                                                                                                                        1 Ian K. Boyd (pro hac vice pending)
                                                                                                                          Ellen P. Liu (pro hac vice pending)
                                                                                                                        2 SIDEMAN & BANCROFT LLP
                                                                                                                          One Embarcadero Center, 22nd Floor
                                                                                                                        3 San Francisco, California 94111-3711
                                                                                                                          Telephone: 415.392.1960
                                                                                                                        4 E-Mail: iboyd@sideman.com
                                                                                                                          E-Mail: eliu@sideman.com
                                                                                                                        5
                                                                                                                          Michael J. McCue
                                                                                                                        6 Nevada Bar No. 6055
                                                                                                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                                                                        7 3993 Howard Hughes Parkway, Suite 600
                                                                                                                          Las Vegas, Nevada 89109
                                                                                                                        8 Telephone: 702.949.8200
                                                                                                                          Email: mmccue@lrrc.com
                                                                                                                                 mmccue@lrrc.com
                                                                                                                        9
                                                                                                                          Attorneys for Plaintiff
                                                                                                                       10 ROCKSTAR, INC.
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11
                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                       12                                  DISTRICT OF NEVADA
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13
LAW OFFICES




                                                                                                                            ROCKSTAR, INC., a Nevada corporation,           Case No. 2:18-cv-02371
                                                                                                                       14
                                                                                                                                    Plaintiff,                              COMPLAINT FOR DAMAGES AND
                                                                                                                       15                                                   INJUNCTIVE RELIEF
                                                                                SAN FRANCISCO,




                                                                                                                            v.
                       AN




                                                                                                                       16
                     MA
                    EM




                                                                                                                          CELSIUS HOLDINGS, INC., a Florida
                  DE




                                                                                                                       17 corporation,                                      DEMAND FOR JURY TRIAL
                                                                                SAN
              S IID
              S




                                                                                                                       18           Defendant.

                                                                                                                       19

                                                                                                                       20           Plaintiff Rockstar, Inc. (“Rockstar”)
                                                                                                                                                             ("Rockstar") alleges and complains against Defendant Celsius
                                                                                                                       21 Holdings, Inc. (“Celsius”
                                                                                                                                         ("Celsius" or "Defendant")
                                                                                                                                                       “Defendant”) as follows:
                                                                                                                       22                                         INTRODUCTION
                                                                                                                       23           1.      Rockstar files this action to halt Defendant’s
                                                                                                                                                                               Defendant's knowing and willful false and
                                                                                                                       24 misleading advertising and deceptive business practices. Defendant’s
                                                                                                                                                                                   Defendant's entire business model
                                                                                                                       25 is premised on willfully misbranding its conventional beverages as dietary supplements in

                                                                                                                       26 violation of federal law and duping the consuming public with the false and misleading

                                                                                                                       27 contention that its products provide “HEALTHY
                                                                                                                                                               "HEALTHY ENERGY”
                                                                                                                                                                        ENERGY" and are thus “HEALTHY.”
                                                                                                                                                                                             "HEALTHY."
                                                                                                                       28 Defendant also prominently places images of fruit on its labels to (falsely) convey the


                                                                                                                            106809293_1                                       1
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 2 of 15



                                                                                                                        1 overall impression that its products are healthy and nutritious, when in fact its misbranded

                                                                                                                        2 products do not contain, and Defendant purposefully fails to disclose that they do not

                                                                                                                        3 contain, any fruit or fruit juice.

                                                                                                                        4           2.
                                                                                                                                    2.     All of the self-funded studies in the world cannot hide the fact that Celsius

                                                                                                                        5 contains customary energy drink ingredients, with standard amounts of customary artificial

                                                                                                                        6 sweeteners such as sucralose (also found in Diet Coke), and its attempt to tout its beverages

                                                                                                                        7 as a “healthy”                      “unhealthy” energy drinks is nothing short of a marketing
                                                                                                                               "healthy" alternative to other "unhealthy"

                                                                                                                        8 charade that disparages and damages its direct competitor Rockstar. Rockstar accordingly

                                                                                                                        9 files this action for damages and injunctive relief.

                                                                                                                       10                                          THE PARTIES
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11           3.
                                                                                                                                    3.     Rockstar is a corporation organized, existing and doing business under and by

                                                                                                                       12 virtue of the laws of the State of Nevada, with its office and principal place of business in
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13 Las Vegas, Nevada.
LAW OFFICES
    OFFICES




                                                                                                                       14           4.     Rockstar is informed and believes that Celsius is a Florida corporation with
LAW




                                                                                                                       15 its principal place of business in Boca Raton, Florida.
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                       16                                 JURISDICTION AND VENUE
                  DE MA
                    EM




                                                                                                                       17           5.
                                                                                                                                    5.     This is an action for false advertising violations under the Lanham Act, 15
                                                                                SAN
              S IID
              S




                                                                                                                       18 U.S.C. §§ 1051 et seq. This Court has subject matter jurisdiction over this action pursuant to
                                                                                                                       19 28 U.S.C. §§ 1331 and 1338. This Court has supplemental
                                                                                                                                                                     supplemental jurisdiction
                                                                                                                                                                                  jurisdiction over
                                                                                                                                                                                               over Rockstar’s
                                                                                                                                                                                                    Rockstar's

                                                                                                                       20 related state law claims pursuant
                                                                                                                                                   pursuant to
                                                                                                                                                            to 28
                                                                                                                                                               28 U.S.C.
                                                                                                                                                                  U.S.C. §§
                                                                                                                                                                         §§ 1138
                                                                                                                                                                            1138 and
                                                                                                                                                                                 and 1367.
                                                                                                                                                                                     1367. The amount in controversy

                                                                                                                       21 exceeds the sum or value of $75,000, exclusive of interests and costs.

                                                                                                                       22           6.
                                                                                                                                    6.     The Court has specific personal jurisdiction because Celsius has purposefully

                                                                                                                       23 availed itself of Nevada’s laws through
                                                                                                                                            Nevada's laws through its activities. Celsius sells its beverages bearing its

                                                                                                                       24 unlawful packaging and promotion at numerous retailers in Nevada, including 7-Eleven and

                                                                                                                       25 Target. Defendant has not only directed its business activities to this District, it has also

                                                                                                                       26 misled consumers in this District, and committed the acts complained of herein with

                                                                                                                       27 knowledge that their acts would be felt by Rockstar in this District.

                                                                                                                       28 ///


                                                                                                                            106809293_1                                          2
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 3 of 15



                                                                                                                        1           7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c)

                                                                                                                        2 because a substantial portion of the events or omissions giving rise to this action occurred

                                                                                                                        3 and are occurring in this District. Defendant regularly and deliberately engages in activities

                                                                                                                        4 that occur in and/or result in the sales of goods in this District.

                                                                                                                        5                                   FACTUAL ALLEGATIONS

                                                                                                                        6           8.
                                                                                                                                    8.     Founded by C.E.O. Russ Weiner in 2001, Rockstar innovated the now

                                                                                                                        7 ubiquitous sixteen-ounce energy drink and is an American success story, having sold billions

                                                                                                                        8 of energy drinks across
                                                                                                                                           across the
                                                                                                                                                  the globe
                                                                                                                                                      globe since
                                                                                                                                                            since its
                                                                                                                                                                   its inception.
                                                                                                                                                                        inception. Rockstar’s
                                                                                                                                                                                   Rockstar's energy drinks are among

                                                                                                                        9 the most popular energy drinks in the world.

                                                                                                                       10           9.
                                                                                                                                    9.     Rockstar’s energy
                                                                                                                                           Rockstar's energy drinks
                                                                                                                                                             drinks are
                                                                                                                                                                    are available in over 25 flavors/varieties in the U.S.
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11 and at well over 100,000 points of distribution, including grocery stores, convenience stores,

                                                                                                                       12 liquor stores, warehouse retailers, restaurants, bars, nightclubs, gas stations, and other retail
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13 establishments. Such points of distribution include, but are not limited to, Safeway,
LAW OFFICES




                                                                                                                          Albertson’s, Walgreens,
                                                                                                                       14 Albertson's, Walgreens, Costco, Circle K, Publix, Sam’s Club, Wal-Mart,
                                                                                                                                                                            Sam's Club, Wal-Mart, Target, Chevron,

                                                                                                                       15 and 7-Eleven, among numerous others.
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                       16           10.
                                                                                                                                    10.    Rockstar is informed and believes that Defendant was founded in 2004. After
                  DE MA
                    EM




                                                                                                                       17 floundering in the beverage space for many years, Defendant recently began to experience
                                                                                SAN
              S IID
              S




                                                                                                                       18 commercial success through falsely promoting its energy drinks as a “HEALTHY
                                                                                                                                                                                              "HEALTHY

                                                                                                                       19 ENERGY”
                                                                                                                          ENERGY" alternative pursuant to a so-called “proprietary
                                                                                                                                                                      "proprietary formula,”
                                                                                                                                                                                   formula," when in fact Celsius is

                                                                                                                       20 a standard energy drink containing customary energy drink ingredients and artificial

                                                                                                                       21 sweeteners.

                                                                                                                       22            DEFENDANT VIOLATES THE FDCA BY FAILING TO PROPERLY
                                                                                                                                        CLASSIFY ITS PRODUCTS AS CONVENTIONAL FOODS
                                                                                                                       23

                                                                                                                       24           11.    Defendant’s beverage offerings include: (1)
                                                                                                                                           Defendant's                              (1) Celsius
                                                                                                                                                                                        Celsius Originals;
                                                                                                                                                                                                Originals; (2) Celsius
                                                                                                                       25 Naturals; and (3) Celsius Heat. Examples
                                                                                                                                                          Examples of
                                                                                                                                                                   of the
                                                                                                                                                                      the Celsius products, advertising “HEALTHY
                                                                                                                                                                                                        "HEALTHY
                                                                                                                       26 ENERGY,”
                                                                                                                          ENERGY," are shown below:
                                                                                                                       27 ///

                                                                                                                       28 ///


                                                                                                                            106809293_1                                   3
                                                                                                                                Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 4 of 15




                                                                                                                                                                                                                                                                                cr
                                                                                                                            1
                                                                                                                                     NO SUGAR • NO PRESERVATIVES     NO SUGAR •   NO PRESERVATIVES   NO 005A5   • NA PRESERVATIVES        N0 SUGAR • NO   PRESERVATIVES         NO SUGAR •   NO PRESERVATIVES

                                                                                                                            2

                                                                                                                            3

                                                                                                                            4                                                                                                                         TI
                                                                                                                            5         CELS,IM§.                       CELSIUS.         LIVE FIT
                                                                                                                                                                                                      CELSIUS             LIVE FIT
                                                                                                                                                                                                                                           CELSIUS.
                                                                                                                                                                                                                                               L9T                               CELSIUS               FIT

                                                                                                                                                                                                                                                 gl
                                                                                                                            6                                                                              .51 O o,          0

                                                                                                                                                                                                                                              1*
                                                                                                                            7
                                                                                                                                      NON•CARRONAT,                          ?..0 NAT E
                                                                                                                                      PEACH                                                            SPARKLING WILD BERRY                  SPA TYI ISO ORANGE                     SPARKLING CC Lt,
                                                                                                                            8                                                R RY Apo        T TEA

                                                                                                                                        HEALTHY ENERGY.        •        HEALTHY ENERGY                  HEALTHY ENERGY                      • HEALTHY ENERGY                      • HEALTHY ENERGY.
                                                                                                                                        ACCELERATES METABOLISM          ACCELERATES METABOLIS M         ACCELERATES METABOLISM                 ACCELERATES METABOLISM             'ACCELERATES METABOLISM'.
                                                                                                                            9           BURNS BODY FAT"                 BURNS BODY FAT"                 BURNS BODY FAT"                     I. BURNS BODY FAT'                    'BURNS BODY FAT'




                                                                                                                           10                                               Cist90                                                               GOO
                                                                                                                                      Og,cf:V=.4.      1211.On:55 MU ,....2==41, 12 FL OZ (33 MU     tl%i'
                                                                                                                                                                                                         r
                                                                                                                                                                                                         4t;        iN.    12FL OZ 55 M    El- Y.'
                                                                                                                                                                                                                                                 q'T,P=NT     12 FL OZ 1:35 m
                                        LLPP
                                               ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                    SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                                           11
                                      T LL
                                     FT




                                                                                                                           12
                                 CROF
                                NGRO




                                                                                                                           13
    OFFICES
LAWOFFICES
                              AN




                                                                                                                           14
                           ES A
                          &B
LAW




                                                                                                                           15
                        N&
                       AN




                                                                                                                           16
                  DE MA
                    EM




                                                                                                                           17                                               SPARK', II G WILD BERRY
              S IID
              S




                                                                                                                           18

                                                                                                                           19                                                 •FIEALTior ENERGY        ,
                                                                                                                                                                               ACCELERATES LH ETACOLIP4
                                                                                                                           20                                                 •SURNS BOGY FAIT
                                                                                                                           21

                                                                                                                           22

                                                                                                                           23              12.           Examples of the CELSIUS HEAT beverage, advertising that it “PROVIDES
                                                                                                                                                                                                                    "PROVIDES

                                                                                                                                      ENERGY” are shown below.
                                                                                                                           24 HEALTHY ENERGY"

                                                                                                                           25 ///

                                                                                                                           26 ///

                                                                                                                           27 ///

                                                                                                                           28 ///


                                                                                                                                106809293_1                                                                     4
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 5 of 15



                                                                                                                        1
                                                                                                                        1
                                                                                                                                                      ERNO PUNCH                                                                              RRY POMEGRANATE

                                                                                                                        2

                                                                                                                        3

                                                                                                                        4

                                                                                                                        5
                                                                                                                                                     ELSIUS.                             CELSIUS.                                       CELSIUS.
                                                                                                                        6

                                                                                                                        7
                                                                                                                                          HEAT HEAT HEAT
                                                                                                                        8                  CARBONATED PRE-WORKOUT                   CARBONATED PRE-WORKOUT                                   NATED PRE-WORKOUT

                                                                                                                                           300mg THERMOGENIC
                                                                                                                                                 • ACCELERATES                      300mg               THERMOGENIC"
                                                                                                                                                                                                                                 300                   THERMOGENIC'
                                                                                                                        9                  CAFFEINE              METABOLISM'        CAFFEINE
                                                                                                                                                                                                        • ACCELERATES
                                                                                                                                                                                                          METABOLISM'.           CAFF
                                                                                                                                                                                                                                                       • ACCELERATES
                                                                                                                                                                                                                                                         METABOLISM'
                                                                                                                                                               • BURNS FAT                              • BURNS FAT                                    • BURNS FAT'
                                                                                                                                           2000mg              • PROVIDES           2000mg • PROVIDES                            200 mg                • PROVIDES
                                                                                                                       10                  CITRULLINE            HEALTHY ENERGY'    CITRULLINE           HEALTHY ENERGY'         CITRU LINE              HEALTHY ENERGY'
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                                                                                                                                   U!
                                                                                               CALIFORNIA 94111-3711




                                                                                                                                                               Og                                        Og
                                                                                                                       11                                      SUGAR                                    SUGAR




                                                                                                                       12
                                                                                                                                          CLINICALLY PROVEN
                                                                                                                                          DIETARY SUPPLEMENT           15 FL OZ    CLINICALLY PROVEN
                                                                                                                                                                                   DIETARY SUPPLEMENT
                                                                                                                                                                                                                 16 F.,[,3c5,
                                                                                                                                                                                                                                CLINICALLY RAVEN
                                                                                                                                                                                                                                DIETARY SU
                                                                                                                                                                                                                                             PLEMENT
                                                                                                                                                                                                                                                                16 FL ,

                                                                                                                                                                                        "111111Nemb-
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13
LAW OFFICES
    OFFICES




                                                                                                                       14
LAW




                                                                                                                       15
                                                                                SAN FRANCISCO,




                                                                                                                                                       MO mg 'THERM     :GENIC
                       AN




                                                                                                                       16
                     MA




                                                                                                                                                              • JILECELERUIES
                    EM




                                                                                                                                                       CAFFEIN E
                  DE




                                                                                                                       17                                                                                                           '
                                                                                SAN
              S IID




                                                                                                                                                                                             • MUMS FAT
              S




                                                                                                                       18
                                                                                                                       19
                                                                                                                                                       2000 mg                               41 PlIDVRIE5

                                                                                                                                                      CITRUILLINE                                Hama EmERtr-
                                                                                                                       20

                                                                                                                       21

                                                                                                                       22           13.                                 misclassifiesand
                                                                                                                                                 Defendant purposefully misclassifies and misbrands
                                                                                                                                                                                          misbrands its energy
                                                                                                                                                                                                        energy drinks
                                                                                                                                                                                                               drinks as
                                                                                                                       23 dietary supplements,
                                                                                                                                  supplements, rather
                                                                                                                                               ratherthan
                                                                                                                                                      thanasasconventional
                                                                                                                                                               conventionalfoods,
                                                                                                                                                                            foods,ininviolation
                                                                                                                                                                                       violationof
                                                                                                                                                                                                 of21
                                                                                                                                                                                                   21 U.S.C.
                                                                                                                                                                                                      U.S.C. § 321
                                                                                                                       24 because dietary supplements face
                                                                                                                                                      face less
                                                                                                                                                           lessregulatory
                                                                                                                                                                regulatory scrutiny
                                                                                                                                                                           scrutiny under
                                                                                                                                                                                    under the Dietary Supplement
                                                                                                                       25 Health and Education
                                                                                                                                     Education Act (“DSHEA”)
                                                                                                                                                   ("DSHEA") than
                                                                                                                                                             than conventional
                                                                                                                                                                  conventional foods do
                                                                                                                                                                                     do under
                                                                                                                                                                                        under the Federal Food
                                                                                                                       26 and Drug Cosmetic Act ("FDCA").
                                                                                                                                                (“FDCA”).
                                                                                                                       27           14.          Defendant’s products,
                                                                                                                                                 Defendant's products, falsely
                                                                                                                                                                       falsely cloaked
                                                                                                                                                                               cloakedas
                                                                                                                                                                                       as"fitness
                                                                                                                                                                                         “fitnessdrinks"
                                                                                                                                                                                                  drinks” despite the
                                                                                                                                                                                                                  the fact that
                                                                                                                       28 drinking
                                                                                                                          drinking them
                                                                                                                                   them does
                                                                                                                                        does not make one fit, are simply standard
                                                                                                                                                                          standard conventional
                                                                                                                                                                                   conventional foods (energy drinks)

                                                                                                                            106809293_1                                                           5
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 6 of 15



                                                                                                                        1 under the regulations of the FDCA. See, e.g., Guidance for Industry: Distinguishing Liquid

                                                                                                                        2 Dietary Supplements from Beverages
                                                                                                                          (https://www.fda.gov/food/guidanceregulation/guidancedocumentsregulatoryinformation/die
                                                                                                                        3 (https://www.fda.gov/food/guidanceregulation/guidancedocumentsregulatoryinfonnation/die

                                                                                                                        4 tarysupplements/ucm381189.htm)

                                                                                                                        5           15.     These FDA guidelines confirm, among other things, that “Beverages
                                                                                                                                                                                                   "Beverages are

                                                                                                                        6 conventional foods under the FD&C Act.”
                                                                                                                                                            Act." The additional FDA factors to consider also

                                                                                                                        7 overwhelmingly favor a finding here that Defendant’s
                                                                                                                                                                   Defendant's Celsius beverages are merely

                                                                                                                        8 conventional foods:

                                                                                                                        9                                                                    CELSIUS’S OWN
                                                                                                                                                                                             CELSIUS'S
                                                                                                                                          FDA GUIDELINES
                                                                                                                                                                                         ADVERTISEMENTS/CLAIMS
                                                                                                                       10
                                                                                                                              A product is more likely to be a                     “Celsius’ new
                                                                                                                                                                                   "Celsius'  new naturals
                                                                                                                                                                                                   naturals line
                                                                                                                                                                                                            line is also available
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11     conventional food if it is intended to               in six refreshing
                                                                                                                                                                                          refreshing flavors:
                                                                                                                                                                                                      flavors:33sparkling
                                                                                                                                                                                                                 sparkling—–
                                                                                                                              “refresh” as "such
                                                                                                                              "refresh"    “such statements represent              grapefruit, cucumber lime, orange
                                                                                                                       12     the product for use as a beverage, i.e., a           pomegranate and
                                                                                                                                                                                   pomegranate    and33non-carbonated
                                                                                                                                                                                                         non-carbonated—  –
                                                                                                                              conventional food”
                                                                                                                                            food"                                  pineapple coconut, watermelon berry and
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13
                                                                                                                                                                                   strawberries & cream”
                                                                                                                                                                                                    cream"
LAW OFFICES
    OFFICES




                                                                                                                       14     A product is more likely to be a                     “Celsius is a fitness drink”
                                                                                                                                                                                   "Celsius              drink" and “an
                                                                                                                                                                                                                    "an energy
                                                                                                                              conventional food if the product name                drink”
                                                                                                                                                                                   drink"
LAW




                                                                                                                       15
                                                                                SAN FRANCISCO,




                                                                                                                              uses “conventional
                                                                                                                                   "conventional food terms”
                                                                                                                                                       terms" such as
                                                                                                                              “drink”
                       AN




                                                                                                                       16     “drink”
                     MA
                    EM




                                                                                                                              A product is more likely to be a                     Celsius’s canned
                                                                                                                                                                                   Celsius's canned beverages come in non-
                  DE




                                                                                                                       17     conventional food if the product “is
                                                                                                                                                                "is                resealable twelve and sixteen-ounce cans
                                                                                SAN
              S IID




                                                                                                                              intended to be consumed in a single                  intended to be consumed in a single serving
              S




                                                                                                                       18
                                                                                                                              serving like other canned soft drinks”
                                                                                                                                                             drinks"
                                                                                                                       19     A product is more likely to be a                     Celsius boasts that its products “serve
                                                                                                                                                                                                                    "serve as a
                                                                                                                              conventional food if utilizes marketing              refreshing alternative to coffee and other
                                                                                                                       20     practices "that
                                                                                                                                        “that favorably compare the                caffeinated drinks.”
                                                                                                                                                                                               drinks." Celsius also offers a
                                                                                                                              product to a category of beverages (e.g.             cola-flavored beverage with its Originals line
                                                                                                                       21
                                                                                                                              sodas)”
                                                                                                                              sodas)"
                                                                                                                       22     A product is more likely to be a                     Celsius touts (1) that it comes in a “variety
                                                                                                                                                                                                                          "variety of
                                                                                                                              conventional food if its marketing                   flavors to fascinate
                                                                                                                                                                                               fascinate your
                                                                                                                                                                                                         your taste
                                                                                                                                                                                                               tastebuds”
                                                                                                                                                                                                                     buds" and
                                                                                                                       23               “market the product based on a
                                                                                                                              practices "market                                    which are “great
                                                                                                                                                                                               "great tasting;”
                                                                                                                                                                                                      tasting;" (2) “With
                                                                                                                                                                                                                    "With 18
                                                                                                                       24     typical beverage criteria like taste,                flavors in total and 3 different
                                                                                                                                                                                                           different lines,
                                                                                                                                                                                                                     lines, we’ve
                                                                                                                                                                                                                            we've
                                                                                                                              refreshment, and thirst-quenching ability”
                                                                                                                                                                    ability"       developed delicious options that deliver,”
                                                                                                                                                                                                                        deliver," and
                                                                                                                       25                                                          (3) that its products have “refreshing”
                                                                                                                                                                                                                "refreshing"
                                                                                                                                                                                   qualities
                                                                                                                       26

                                                                                                                       27

                                                                                                                       28


                                                                                                                            106809293_1                                        6
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 7 of 15



                                                                                                                        1                                                                 CELSIUS’S OWN
                                                                                                                                                                                          CELSIUS'S
                                                                                                                                          FDA GUIDELINES
                                                                                                                                                                                      ADVERTISEMENTS/CLAIMS
                                                                                                                        2
                                                                                                                              A product is more likely to be a                 Celsius is merchandised with other energy
                                                                                                                        3     conventional food if the producer is             drinks at numerous retail locations, including
                                                                                                                              “paying for the product to be displayed in
                                                                                                                              "paying                                          but not limited to 7-Eleven, Food Lion,
                                                                                                                        4     the beverage section of retail stores”
                                                                                                                                                             stores"           Ralphs, and Target, and Rockstar is informed
                                                                                                                                                                               and believes that Celsius often provides
                                                                                                                        5
                                                                                                                                                                               consideration for such placements in the
                                                                                                                        6                                                      same section as these competitive energy
                                                                                                                                                                               drinks/conventional foods.
                                                                                                                        7

                                                                                                                        8           16.
                                                                                                                                    16.    Rockstar, Red Bull, and Monster, along with almost every other prominent

                                                                                                                        9 energy drink manufacturer, properly label their beverages as conventional foods bearing a

                                                                                                                       10 Nutrition Facts panel and they all accordingly adhere to the more stringent marketing and
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11 product claim scrutiny that comes with selling conventional beverages under the FDCA.

                                                                                                                       12           17.
                                                                                                                                    17.    Defendant is the exception, as evidenced by the photo below, displaying a
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13 typical energy drink display, this one found at Target.
LAW OFFICES
    OFFICES




                                                                                                                       14
LAW




                                                                                                                       15
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                       16
                  DE MA
                    EM




                                                                                                                       17
                                                                                SAN
              S IID
              S




                                                                                                                       18

                                                                                                                       19
                                                                                                                       20

                                                                                                                       21

                                                                                                                       22

                                                                                                                       23

                                                                                                                       24                                                111111 Tr III 111 1ff
                                                                                                                                                    111111                                       fp
                                                                                                                                                                                                      .
                                                                                                                                                                    19       -' 72/7°
                                                                                                                                                                         72:4L
                                                                                                                       25

                                                                                                                       26

                                                                                                                       27

                                                                                                                       28 ///


                                                                                                                            106809293_1                                    7
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 8 of 15



                                                                                                                        1           18.
                                                                                                                                    18.    Every energy drink brand featured above, such as Rockstar, Red Bull,

                                                                                                                        2 Monster, and AMP, is properly labeled as a conventional food with a Nutrition Facts panel.

                                                                                                                        3 The only “dietary supplement” is Celsius, notwithstanding the fact it is placed in the energy
                                                                                                                                   "dietary supplement"

                                                                                                                        4 drink section (at its own request) and that it is directly competitive with these products.

                                                                                                                        5           19.
                                                                                                                                    19.    Celsius, despite containing primarily the same ingredients as these energy

                                                                                                                        6 drink competitors, including such artificial sweeteners as sucralose, despite marketing itself

                                                                                                                        7 as an energy drink, and despite being sold in the same energy drink section as these energy

                                                                                                                        8 drink competitors, willfully misbrands its own products as dietary supplements in order to

                                                                                                                        9 skirt the regulatory requirements that its competitors are subject to, as it pawns off its
                                                                                                                                      “HEALTHY ENERGY"
                                                                                                                       10 products as "HEALTHY ENERGY” and falsely implies they are healthy and contain fruit to
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11 an unsuspecting public.

                                                                                                                       12           20.    Defendant’s actions
                                                                                                                                           Defendant's actions violate
                                                                                                                                                               violate the Lanham Act and give rise to the associated
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13 state law claims herein regardless of whether it complies with the FDCA. However,
LAW OFFICES




                                                                                                                          Defendant’s willful
                                                                                                                       14 Defendant's willful refusal
                                                                                                                                              refusal to
                                                                                                                                                      to comply
                                                                                                                                                         comply with the FDCA reveals a larger pattern concerning its

                                                                                                                       15 efforts to deceive the general public and seek an unlawful advantage over its competition.
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                       16           DEFENDANT'S
                                                                                                                                    DEFENDANT’S PRODUCTS DO NOT PROVIDE "HEALTHY ENERGY"
                                                                                                                                                                        “HEALTHY ENERGY”
                  DE MA
                    EM




                                                                                                                       17           21.    Celsius unfairly competes against Rockstar and other energy drink
                                                                                SAN
              S IID
              S




                                                                                                                       18 competitors by asserting that its beverages provide “HEALTHY
                                                                                                                                                                              "HEALTHY ENERGY.”
                                                                                                                                                                                       ENERGY."

                                                                                                                       19           22.    By asserting that its energy drinks provide “HEALTHY
                                                                                                                                                                                       "HEALTHY ENERGY,”
                                                                                                                                                                                                ENERGY,"

                                                                                                                       20 Defendant is unquestionably asserting that its energy drinks are healthy and distinguishable

                                                                                                                       21 from other energy drinks in the energy drink section, misleading consumers into believing

                                                                                                                       22 that these competitive products are unhealthy, despite the fact that they contain essentially

                                                                                                                       23 the same ingredients.

                                                                                                                       24           23.    Defendant’s products
                                                                                                                                           Defendant's products may
                                                                                                                                                                may be sugar free. They may be low in calories. They

                                                                                                                       25 may be safe to consume. But they are not “HEALTHY.”
                                                                                                                                                                   "HEALTHY."

                                                                                                                       26           24.    Defendant’s "Originals"
                                                                                                                                           Defendant's “Originals” and
                                                                                                                                                                   and its
                                                                                                                                                                       its "Heat"
                                                                                                                                                                           “Heat” line
                                                                                                                                                                                  line of
                                                                                                                                                                                       of products
                                                                                                                                                                                          products contain sucralose, an

                                                                                                                       27 artificial sweetener found in other energy drinks and sodas, including Diet Coke.
                                                                                                                          Defendant’s "Naturals"
                                                                                                                       28 Defendant's “Naturals” line
                                                                                                                                                  line of
                                                                                                                                                       of products
                                                                                                                                                          products contain
                                                                                                                                                                   contain erythritol,
                                                                                                                                                                           erythritol, an artificial sweetener utilized by


                                                                                                                            106809293_1                                  8
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 9 of 15



                                                                                                                        1 many other conventional foods, including Rockstar and Monster.

                                                                                                                        2           25.    While these artificial sweeteners are generally considered safe, they do not of

                                                                                                                        3 course promote general health. Simply because a product is low in calories does not cause it

                                                                                                                        4 to promote general health. Defendant’s
                                                                                                                                                     Defendant's energy drinks, like many of Rockstar’s
                                                                                                                                                                                             Rockstar's products, Red
                                                                                                                          Bull’s products,
                                                                                                                        5 Bull's products, Monster's
                                                                                                                                           Monster’sproducts,
                                                                                                                                                     products, Diet
                                                                                                                                                               Diet Coke,
                                                                                                                                                                    Coke, and
                                                                                                                                                                          and Diet
                                                                                                                                                                              Diet Pepsi,
                                                                                                                                                                                   Pepsi, are low in calories and

                                                                                                                        6 contain artificial sweeteners, but Celsius does not somehow magically promote general

                                                                                                                        7 health and it is certainly not healthier than these other low calorie energy drinks or diet

                                                                                                                        8 sodas. Sucralose-laden Diet Coke cannot claim that it provides “healthy
                                                                                                                                                                                         "healthy energy”
                                                                                                                                                                                                  energy" and neither

                                                                                                                        9 can these Celsius products.

                                                                                                                       10                     CELSIUS'S
                                                                                                                                              CELSIUS’S MISLEADING CLAIMS REGARDING
                                                                                                                                                 ITS "PROPRIETARY"
                                                                                                                                                     “PROPRIETARY” FORMULATION
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11

                                                                                                                       12           26.    Defendant’s website
                                                                                                                                           Defendant's website describes Celsius as a drink "which
                                                                                                                                                                                            “which has been clinically
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13 proven to function”
                                                                                                                                    function" due to Celsius’s “proprietary” formulation that "accelerate[s]
                                                                                                                                                     Celsius's "proprietary"                  “accelerate[s]
LAW OFFICES
    OFFICES




                                                                                                                       14 metabolism and burn[s] calories & body fat while providing healthy energy.”
                                                                                                                                                                                             energy." (Emphasis
LAW




                                                                                                                       15 added.) This advertisement falsely implies that other energy drinks
                                                                                                                                                                                       drinks not
                                                                                                                                                                                              not sharing
                                                                                                                                                                                                  sharing Celsius’s
                                                                                                                                                                                                          Celsius's
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                          “proprietary” formulation, including Rockstar energy drinks, are unhealthy, even though
                                                                                                                       16 "proprietary"
                  DE MA
                    EM




                                                                                                                       17 Celsius and Rockstar each sell low to zero calorie products containing many of the same
                                                                                SAN
              S IID
              S




                                                                                                                       18 ingredients, including ascorbic acid (Vitamin C), niacinamide (Niacin), pyridoxine
                                                                                                                       19 hydrochloride (Vitamin B6), cyanocobalamin (Vitamin B12), pantothenic acid, guarana seed

                                                                                                                       20 extract, sucralose (and/or erythritol), and citric acid.

                                                                                                                       21           27.    The truth is that Defendant’s
                                                                                                                                                             Defendant's drinks do not provide “HEALTHY
                                                                                                                                                                                               "HEALTHY ENERGY”
                                                                                                                                                                                                        ENERGY"
                                                                                                                                  “proprietary formulation"
                                                                                                                       22 and its "proprietary formulation” does not support any claim to the contrary.

                                                                                                                       23           28.    Celsius cites to various clinical studies in support of its claims. Tellingly,

                                                                                                                       24 Celsius funded all but one of these studies. The single study not funded by Celsius, finding
                                                                                                                               “acute consumption of Celsius stimulates thermogenesis to a greater extent than Diet
                                                                                                                       25 that "acute
                                                                                                                          Coke” was acknowledged to be "not
                                                                                                                       26 Coke"                        “not surprising, considering that Celsius contains 4.4 times

                                                                                                                       27 more caffeine than Diet Coke per 12 oz.”
                                                                                                                                                              oz." In other words, it is generally true that the greater

                                                                                                                       28 the amount of caffeine, the greater the amount of thermogenesis (a fancy way of describing


                                                                                                                            106809293_1                                   9
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 10 of 15



                                                                                                                        1 heat production in the body), and Celsius simply has more caffeine than Diet Coke. Citing
                                                                                                                          Celsius’s "proprietary"
                                                                                                                        2 Celsius's “proprietary” formulation
                                                                                                                                                  formulation as
                                                                                                                                                              as the
                                                                                                                                                                 the basis
                                                                                                                                                                     basis for
                                                                                                                                                                           for this result, instead of the caffeine

                                                                                                                        3 content, is nothing but a sham.

                                                                                                                        4           29.    Outside of its own self-funded, self-serving studies, Celsius has failed to

                                                                                                                        5 achieve a general recognition among qualified experts that its products provide “HEALTHY
                                                                                                                                                                                                          "HEALTHY

                                                                                                                        6 ENERGY.”
                                                                                                                          ENERGY."

                                                                                                                        7           30.
                                                                                                                                    30.    Even though Defendant knows that it is caffeine which is responsible for the

                                                                                                                        8 level of thermogenesis in its products, and that other energy drinks, including Rockstar,

                                                                                                                        9 contain levels of caffeine similar to Celsius (if not more so), Celsius has misled and

                                                                                                                       10 continues to mislead consumers into (falsely)
                                                                                                                                                              (falsely) believing
                                                                                                                                                                        believing that
                                                                                                                                                                                   that itit is
                                                                                                                                                                                              is Defendant’s
                                                                                                                                                                                                 Defendant's “proprietary
                                                                                                                                                                                                             "proprietary
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11 formula”
                                                                                                                          formula" which causes this effect.

                                                                                                                       12           31.
                                                                                                                                    31.    Celsius boasts of a “proprietary”
                                                                                                                                                               "proprietary" formula that if true by definition would not
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13 be found in Rockstar and other competitive energy drinks. By promoting its products as
LAW OFFICES
    OFFICES




                                                                                                                          “HEALTHY ENERGY,"
                                                                                                                       14 "HEALTHY ENERGY,” due to its "proprietary
                                                                                                                                                       “proprietary formula,"
                                                                                                                                                                    formula,” Celsius falsely implies that its
LAW




                                                                                                                       15 products are healthier than Rockstar’s
                                                                                                                                                      Rockstar's products and other leading energy drinks, and further
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                       16 falsely implies that this “proprietary formula” makes its products healthier than competitive
                                                                                                                                                    "proprietary formula"
                  DE MA
                    EM




                                                                                                                       17 products, such as Rockstar, notwithstanding that Celsius contains many of the same
                                                                                SAN
              S IID
              S




                                                                                                                       18 ingredients and very similar amounts of caffeine as Rockstar and other energy drinks.
                                                                                                                       19                          CELSIUS FALSELY CLAIMS THAT ITS
                                                                                                                                                 MISBRANDED PRODUCTS CONTAIN FRUIT
                                                                                                                       20

                                                                                                                       21           32.    Defendant’s efforts
                                                                                                                                           Defendant's efforts to
                                                                                                                                                               to falsely portray its energy drinks as “healthy”
                                                                                                                                                                                                       "healthy" do not

                                                                                                                       22 stop with its claims of “HEALTHY
                                                                                                                                                  "HEALTHY ENERGY.”
                                                                                                                                                           ENERGY." Defendant’s
                                                                                                                                                                    Defendant's products also prominently

                                                                                                                       23 display images of fruit on the front and center of the primary labeling panel, such as oranges,

                                                                                                                       24 grapes, berries, kiwi, mango and strawberries. This imagery is
                                                                                                                                                                                      is equal
                                                                                                                                                                                         equal in
                                                                                                                                                                                               in size
                                                                                                                                                                                                  size to
                                                                                                                                                                                                       to Celsius’s
                                                                                                                                                                                                          Celsius's own

                                                                                                                       25 logo:

                                                                                                                       26 ///

                                                                                                                       27 ///

                                                                                                                       28 ///


                                                                                                                            106809293_1                                  10
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 11 of 15



                                                                                                                        1                                                                     cr
                                                                                                                        2

                                                                                                                        3
                                                                                                                                          CELSIUS                            CELSIUS.          CELSIUS
                                                                                                                        4                                                           414 FIT

                                                                                                                                                                                                p
                                                                                                                                                                                                *,
                                                                                                                        5
                                                                                                                                          *it)
                                                                                                                        6

                                                                                                                        7

                                                                                                                        8           33.
                                                                                                                                    33.    Notwithstanding this prominent labeling, these products do not actually
                                                                                                                        9 contain any of these fruits, nor do they contain any such
                                                                                                                                                                               such fruit
                                                                                                                                                                                    fruit juices.
                                                                                                                                                                                          juices. Defendant’s
                                                                                                                                                                                                  Defendant's labeling is
                                                                                                                       10 thus further false and/or misleading because it represents that these products contain fruit
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11 when in fact they do not.

                                                                                                                       12           34.
                                                                                                                                    34.    The FDA requires conventional beverages that contain no fruit juice, but use
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13 pictures of fruit on their label, to disclose that the beverage “contains
                                                                                                                                                                                          "contains 0% juice”
                                                                                                                                                                                                       juice" or an
LAW OFFICES
    OFFICES




                                                                                                                       14 equivalent declaration on the label. See 21 C.F.R. Section 101.30(d). While even compliance
LAW




                                                                                                                       15 with this requirement does not immunize a beverage manufacturer from a false advertising
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                       16 claim, here Celsius seeks to avoid that obligation (and in fact does not disclose that its
                  DE MA
                    EM




                                                                                                                       17 products do not contain juice) by misbranding its products as dietary supplements because
                                                                                SAN
              S IID
              S




                                                                                                                       18 the DSHEA does not have a similar requirement. Yet regardless of whether or not Defendant
                                                                                                                       19 has misbranded its beverages, and regardless of whether it is in violation of the FDCA,

                                                                                                                       20 Defendant's
                                                                                                                          Defendant’s labels
                                                                                                                                      labels and
                                                                                                                                             and advertisements
                                                                                                                                                 advertisements are false and/or misleading for the reasons noted
                                                                                                                       21 above.

                                                                                                                       22           35.
                                                                                                                                    35.    In making these false and/or misleading claims regarding “HEALTHY
                                                                                                                                                                                                    "HEALTHY
                                                                                                                       23 ENERGY”
                                                                                                                          ENERGY" arising from its “proprietary”
                                                                                                                                                   "proprietary" formula, and by further conveying the illusory
                                                                                                                       24 claim that its products are healthy and contain fruit, Celsius intended to, and continues to

                                                                                                                       25 intend to, divert consumers from purchasing other energy drinks, such as those manufactured

                                                                                                                       26 by Rockstar.

                                                                                                                       27           36.
                                                                                                                                    36.    Rockstar has invested substantial resources to fairly advertise, label, promote,
                                                                                                                       28 and market its brand and products. Celsius’s
                                                                                                                                                             Celsius's false and/or misleading advertising asserting

                                                                                                                            106809293_1                                 11
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 12 of 15



                                                                                                                        1 that its products derived from a “proprietary”
                                                                                                                                                           "proprietary" formulation are “healthier”
                                                                                                                                                                                         "healthier" than Rockstar, has

                                                                                                                        2 caused and will continue to cause Rockstar to suffer lost sales, profits, and irreparable

                                                                                                                        3 damage to its reputation and goodwill, and such harm will continue unless Defendant is

                                                                                                                        4 enjoined by the Court.

                                                                                                                        5           37.
                                                                                                                                    37.    Unless enjoined by the Court, Defendant’s
                                                                                                                                                                         Defendant's false advertising scheme will

                                                                                                                        6 continue to induce the consuming public to purchase Celsius products based on these

                                                                                                                        7 prominent false and misleading advertisements about the alleged
                                                                                                                                                                                  alleged benefits
                                                                                                                                                                                          benefits of
                                                                                                                                                                                                   of Defendant’s
                                                                                                                                                                                                      Defendant's

                                                                                                                        8 energy drinks.

                                                                                                                        9                                  FIRST CLAIM FOR RELIEF
                                                                                                                                                                 False Advertising
                                                                                                                       10                                      (15 U.S.C. § 1114(a))
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11           38.
                                                                                                                                    38.    Rockstar incorporates by reference the allegations in the preceding

                                                                                                                       12 paragraphs.
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13           39.
                                                                                                                                    39.    Through the actions described above, Celsius has made false and/or
LAW OFFICES
    OFFICES




                                                                                                                       14 misleading descriptions and representations of fact about its energy drinks, which are offered
LAW




                                                                                                                       15 in interstate commerce.
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                       16           40.    These false and/or misleading statements purposefully misrepresent the
                  DE MA
                    EM




                                                                                                                       17 nature, characteristics, or qualities of Celsius’s
                                                                                                                                                                   Celsius's energy drinks, including but not limited to
                                                                                SAN
              S IID
              S




                                                                                                                          Defendant’s claims
                                                                                                                       18 Defendant's claims that its "proprietary
                                                                                                                                                      “proprietary formula"
                                                                                                                                                                   formula” causes the Celsius drinks to be “healthier”
                                                                                                                                                                                                            "healthier"

                                                                                                                       19 than other energy drinks, including but not limited to Rockstar,
                                                                                                                                                                                 Rockstar, and
                                                                                                                                                                                           and that
                                                                                                                                                                                               that Celsius’s
                                                                                                                                                                                                    Celsius's products

                                                                                                                       20 are also nutritious because they contain fruit and/or fruit juice, when in fact they do not and

                                                                                                                       21 Defendant does not disclose this fact as required for its misbranded products.

                                                                                                                       22           41.    At all relevant times, Celsius knew or should have known that its advertising

                                                                                                                       23 and promotional activities described herein were false, and/or misleading, and/or deceptive.

                                                                                                                       24           42.    Celsius’s false
                                                                                                                                           Celsius's false and
                                                                                                                                                           and misleading
                                                                                                                                                               misleading statements have deceived, or have the

                                                                                                                       25 tendency to deceive, a substantial segment of their intended audience about matters that are

                                                                                                                       26 material to purchasing decisions, as evidenced by Defendant’s
                                                                                                                                                                            Defendant's own success once it began

                                                                                                                       27 emphasizing these false and/or misleading claims.

                                                                                                                       28 ///


                                                                                                                            106809293_1                                 12
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 13 of 15



                                                                                                                        1             43.   At all relevant times, Celsius’s
                                                                                                                                                                   Celsius's false and/or misleading statements were and

                                                                                                                        2 are made in commercial advertising and promotion in interstate commerce and violate

                                                                                                                        3 Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

                                                                                                                        4             44.   Rockstar has suffered, and is likely to continue suffering, damages to its

                                                                                                                        5 business and goodwill, the loss of sales, and profits it would have
                                                                                                                                                                                         have made
                                                                                                                                                                                              made but
                                                                                                                                                                                                   but for
                                                                                                                                                                                                       for Celsius’s
                                                                                                                                                                                                           Celsius's

                                                                                                                        6 wrongful acts, and increased advertising and marketing costs, all in an amount to be proven

                                                                                                                        7 at trial.

                                                                                                                        8             45.   Celsius’s conduct
                                                                                                                                            Celsius's conduct has
                                                                                                                                                              has injured
                                                                                                                                                                  injured Rockstar and the general public, and unless

                                                                                                                        9 enjoined, will continue to cause irreparable harm to Rockstar and the general public. The

                                                                                                                       10 balance of equities and the public interest favor enjoining Celsius’s
                                                                                                                                                                                      Celsius's unlawful conduct.
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11 Rockstar is therefore entitled to equitable relief including injunctive relief as set forth in its

                                                                                                                       12 Prayer for Relief.
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13                                SECOND CLAIM FOR RELIEF
LAW OFFICES




                                                                                                                                                   Nevada Statutory Deceptive Trade Practices
                                                                                                                       14                         (Nev. Rev. Stat. §§ 41.600 and 598.0915 et seq.)
                                                                                                                       15             46.   Rockstar incorporates by reference the allegations in the preceding
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                       16 paragraphs.
                  DE MA
                    EM




                                                                                                                       17             47.   As alleged herein, Defendant has intentionally engaged in false and/or
                                                                                SAN
              S IID
              S




                                                                                                                       18 misleading advertising of its products, causing damage and irreparable harm to Rockstar, in
                                                                                                                       19 violation of Nev. Rev. Stat. § 598.0915, et seq.

                                                                                                                       20             48.   Defendant’s aforementioned
                                                                                                                                            Defendant's aforementioned acts have been injured Rockstar and damaged

                                                                                                                       21 Rockstar in an amount to be determined at trial.

                                                                                                                       22             49.   Defendant’s actions
                                                                                                                                            Defendant's actions have
                                                                                                                                                                have irreparably
                                                                                                                                                                     irreparably injured Rockstar. Such irreparable injury

                                                                                                                       23 will continue unless Defendant is preliminarily and permanently enjoined by this Court from

                                                                                                                       24 further violation of Rockstar’s
                                                                                                                                               Rockstar's rights, for which Rockstar has no adequate remedy at law.

                                                                                                                       25                                 THIRD CLAIM FOR RELIEF
                                                                                                                       26                            Nevada Common Law Unfair Competition

                                                                                                                       27             50.   Rockstar incorporates by reference the allegations in the preceding

                                                                                                                       28 paragraphs.


                                                                                                                            106809293_1                                  13
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 14 of 15



                                                                                                                        1           51.
                                                                                                                                    51.    This claim arises under the common law of the State of Nevada for common

                                                                                                                        2 law unfair competition.

                                                                                                                        3           52.
                                                                                                                                    52.    Defendant has intentionally promoted false and/or misleading statements

                                                                                                                        4 about its products to unfairly compete with Rockstar in violation of the common law of the

                                                                                                                        5 State of Nevada.

                                                                                                                        6           53.
                                                                                                                                    53.    Defendant’s aforementioned acts have injured
                                                                                                                                           Defendant's                           injured Rockstar
                                                                                                                                                                                         Rockstar and damaged

                                                                                                                        7 Rockstar in an amount to be determined at trial.

                                                                                                                        8           54.
                                                                                                                                    54.    Defendant’s actions
                                                                                                                                           Defendant's actions have
                                                                                                                                                               have irreparably
                                                                                                                                                                    irreparably injured Rockstar. Such irreparable injury

                                                                                                                        9 will continue unless Defendant is preliminarily and permanently enjoined by this Court from

                                                                                                                       10 further violation of Rockstar’s
                                                                                                                                               Rockstar's rights, for which Rockstar has no adequate remedy at law
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11                                     PRAYER FOR RELIEF

                                                                                                                       12           WHEREFORE, Rockstar prays for relief as follows:
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13           A.     That the Court enter judgment in favor of Rockstar and against Defendant on
LAW OFFICES
    OFFICES




                                                                                                                       14 all claims for relief alleged herein;
LAW




                                                                                                                       15           B.     For an order permanently enjoining and restraining Defendant, its agents,
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                       16 employees, and any related companies or persons in active concert with it, from employing
                  DE MA
                    EM




                                                                                                                       17 the false and/or misleading statements contained herein, including but not limited to falsely
                                                                                SAN
              S IID
              S




                                                                                                                       18 claiming, either directly or by implication, in any advertising or promotional
                                                                                                                       19 communications, that Defendant’s
                                                                                                                                               Defendant's Celsius products have certain qualities that they do not,

                                                                                                                       20 and otherwise unfairly competing against Rockstar;

                                                                                                                       21           C.     For an order requiring Defendant to (1) deliver for destruction any and all

                                                                                                                       22 products or physical items in Defendants’
                                                                                                                                                        Defendants' possession containing the false and/or misleading

                                                                                                                       23 advertising and (2) certify in writing, under oath, the detail and manner in which Defendant

                                                                                                                       24 has complied with the Court’s
                                                                                                                                                Court's Order on injunction;

                                                                                                                       25           D.     For an order requiring an accounting of all gains, profits, savings, and

                                                                                                                       26 advantages realized by Defendant from its false advertising, unfair competition, and other

                                                                                                                       27 violations of law as identified above;

                                                                                                                       28 ///


                                                                                                                            106809293_1                                 14
                                                                                                                            Case 2:18-cv-02371-GMN-NJK Document 1 Filed 12/13/18 Page 15 of 15



                                                                                                                        1           E.    An order requiring Defendant to distribute, in a form to be approved by the

                                                                                                                        2 Court, labeling and other advertising material to correct the false and/or misleading claims

                                                                                                                        3 made by Defendant;

                                                                                                                        4           F.    An award to Rockstar for damages attributable to
                                                                                                                                                                                        to Defendant’s
                                                                                                                                                                                           Defendant's false and/or

                                                                                                                        5 misleading advertising;

                                                                                                                        6           G.    A finding that Defendant’s                          “exceptional case”
                                                                                                                                                         Defendant's conduct gives rise to an "exceptional case" due to

                                                                                                                        7 the willful and purposeful nature of Defendant’s
                                                                                                                                                               Defendant's false advertising, and awarding damages
                                                                                                                              attorneys’ fees
                                                                                                                        8 and attorneys' fees and
                                                                                                                                              and costs
                                                                                                                                                  costs to
                                                                                                                                                        to Rockstar
                                                                                                                                                           Rockstar pursuant to 15 U.S.C. § 1117, as well as treble

                                                                                                                        9 damages and attorneys’
                                                                                                                                      attorneys' fees to the fullest extent permitted by law;

                                                                                                                       10           H.    For prejudgment interest and costs;
                        N & BANCROFT LLP


                                                                                                          94111-3711
                                           ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                                               CALIFORNIA 94111-3711




                                                                                                                       11           I.
                                                                                                                                    I.    Punitive and exemplary damages as permitted by law and in an amount to be

                                                                                                                       12 proven at trial; and
                                                                                    FRANCISCO, CALIFORNIA




                                                                                                                       13           J.    For any other relief the Court deems just and proper.
LAW OFFICES




                                                                                                                       14 DATED: December 13, 2018                 LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                                                                                                       15
                                                                                SAN FRANCISCO,
                       AN




                                                                                                                       16                                          By:       /s/ Michael J. McCue
                     MA
                    EM




                                                                                                                                                                          Michael J. McCue
                  DE




                                                                                                                       17                                                 Nevada Bar No. 6055
                                                                                SAN
              S IID




                                                                                                                                                                          3993 Howard Hughes Parkway, Suite 600
              S




                                                                                                                       18
                                                                                                                                                                          Las Vegas, Nevada 89109
                                                                                                                       19                                                 Telephone: 702.949.8200
                                                                                                                                                                          Email: mmccue@lrrc.com
                                                                                                                       20
                                                                                                                                                                          Attorneys for Plaintiff
                                                                                                                       21                                                 ROCKSTAR INC.
                                                                                                                       22

                                                                                                                       23

                                                                                                                       24

                                                                                                                       25

                                                                                                                       26

                                                                                                                       27

                                                                                                                       28


                                                                                                                            106809293_1                                  15
